 

Case 7:20-mj-00455 Document1 Filed on 02/18/20 in TXSD Page 1 of 2

a _ ut
AO 91 (Rev. 11/11) Criminal Complaint . United States District Co

exas
‘ FILED
UNITED STATES DISTRICT COUR:

 

for the Keg 19 2020

Southern District of T ; Clerk”
outhern District o exas David J. Bradley, U'et:

M- Vo-o04 5o-M |

United States of America
v.

Robert SOTO (Y.O.B. 2000)
Citizenship: United States

Case No.:

 

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of —__ February 18, 2020 in the county of Hidalgo in the -

 

Southern _ District of Texas , the defendant(s) violated:

Code Section . . _ Offense Description

21 USC § 952 Defendant did knowingly and intentionally possess with the intent to distribute

21 USC § 841 and knowingly and intentionally import into the United States from Mexico
approximately 36.74 kilograms of methamphetamine, a schedule II controlled
substance

This criminal complaint is based on these facts:

See Attachment "A"

a Continued on the attached sheet.

    

 

aoe s signature
. Michael Salinas, HSI Special Agent

a
2fal 2020 / Printed name and title

 

Approved by Amy L. Greenbaum

 

Sworn to before me and signed in my presence.

Date: 02/18/2020 oa

. Judge's signature
City and state: © McAllen, Texas

YY / Printed name and title

 
 

Case 7:20-mj-00455 Document 1 Filed on 02/18/20 in TXSD Page 2 of 2

Attachment “A”

On February 18, 2020, Robert SOTO, a United States Citizen, applied for admission into the
United States at the Anzalduas, Texas Port of Entry (POE). SOTO was operating a Ford Mustang
and during a primary inspection claimed ownership of the vehicle and advised Customs and
Border Protection Officers (CBPOs) that he had been in Mexico for three days and was heading
to “City, Texas” for work.

SOTO was referred for a secondary inspection where a CBP K9 alerted to the odor of narcotics
emitting from the vehicle. A subsequent x-ray scan of the vehicle revealed anomalies in the
vehicle’s rear quarter panels. A probe of the rear quarter panels revealed a crystal-like substance
which field tested positive for the properties of methamphetamine. A total 119 packages of
crystal methamphetamine with a total weight of 36.74 kilograms were extracted from the
vehicle.

Homeland Security Investigations Special Agent Joe Michael Salinas responded to the
Anzalduas POE for investigative assistance and conducted an interview of SOTO. During the
interview, SOTO admitted to knowledge that the vehicle contained methamphetamine. SOTO
stated that he was going to be paid $5,000 in U.S. currency to transport the methamphetamine
from Mexico to Houston, Texas. ,
